Citation Nr: 0116503	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  01-00 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
private medical services rendered to the veteran at an 
emergency room on November 18, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to 
September 1955. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Department of Veterans Affairs (VA) Medical Center in 
Gainesville, Florida, which denied reimbursement or payment 
of medical expenses. 


FINDINGS OF FACT

1.  The veteran has a combined service connected disability 
rating of 70 percent, for loss of knee motion - 40 percent, 
blindness in one eye - 30 percent, eczema - 30 percent and 
neoplasms - noncompensable.  The veteran was also assigned a 
total disability evaluation for service connected conditions.

2.  The private medical treatment furnished to the veteran on 
November 18, 1999 was not for a medical emergency of such 
nature that delay would have been hazardous to the veteran's 
life or health.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
the cost of unauthorized medical services furnished to the 
veteran on October 28, 1996, have not been met.  38 U.S.C.A. 
§§ 1728, 5107 (West 1991); 38 C.F.R. §§ 17.52, 17.53, 17.54, 
17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the VA adjudicators below, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the VA adjudicators 
below, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The VA 
adjudicators below have made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file, and the private medical records associated with 
the emergency room visit are in the file.  The veteran has 
been offered an opportunity to submit additional evidence in 
support of his claim in a letter to him dated January 8, 
2001.  In short, the Board concludes that the duty to assist 
has been satisfied and the Board will proceed with appellate 
disposition on the merits.  

Applicable regulatory provisions provide that, for the 
purpose of payment or reimbursement of the expenses of 
hospital care or medical services not previously authorized, 
a person must meet all the criteria of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120.  These provisions require in pertinent 
part as follows: (a) the care or services not previously 
authorized at the private medical facility must, initially, 
be rendered for an adjudicated service-connected disability, 
or for nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability, or for any disability of a veteran with a total 
and permanent service-connected disability; and (b) there was 
a medical emergency, where delay would have been hazardous to 
the life or health of the veteran, and (c) Federal facilities 
were not feasibly available.  See 38 C.F.R. § 17.120.

No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130.

The common meaning of an emergency is a "sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action."  Hennessey v. Brown, 7 Vet. App. 1943, 
quoting WEBSTER'S NEW WORLD DICTIONARY (3rd. College Edition 
1988).

The veteran had a combined service connected disability 
rating of 70 percent, for loss of knee motion - 40 percent, 
blindness in one eye - 30 percent, eczema - 30 percent and 
neoplasms - noncompensable.  The veteran was also assigned a 
total disability evaluation for service connected conditions.  
The Board assumes solely for the sake of argument (but 
without so conceding) that this is a "total disability 
permanent in nature resulting from a service- connected 
disability" as contemplated by the provisions of 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120.

In this case, the appellant brought himself to the emergency 
room at a private hospital for chest wall pain on November 
18, 1999.  The veteran had a history of prior myocardial 
infarction.  The Board observes that the conclusion checked 
on the admission form at the private hospital was that the 
visit was considered an emergency due to severe pain and 
acute onset of symptoms.  EKG showed normal sinus rhythm and 
the initial examination demonstrated that the veteran was in 
no acute distress and that he was alert and oriented times 
three at that time.  His heart was also reported to be 
beating at a regular rhythm and rate.  The Board also notes 
that the veteran claimed that he "work[s] out a lot & might 
have pulled something."

A form dated February 14, 2000, completed by a VA Chief 
Medical Officer recommends that payment be denied for the 
veteran's private hospitalization.  The physician completed 
the form to indicate that the condition was not emergent and 
that VA facilities were available.  On June 6, 2000, the 
records were again reviewed by the Chief Medical Officer with 
the conclusion that the subject visit was not an emergency.

The veteran asserts that he was seen for an emergency.  The 
Board notes, however, that the veteran's opinion as to 
medical matters, no matter how sincere, is without probative 
value because he, as a lay person, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

Although the block on the emergency room admission form was 
checked supporting that the condition was an emergency, there 
is an absence of any supporting evidence demonstrating that 
delay in treatment would have hazardous to life or health.  
The preponderance of the evidence, notably the handwritten 
examination notations at the emergency visit as well as the 
several opinions by the VA Chief Medical Officer, is clearly 
against that treatment was for a situation demanding 
immediate action.  

Moreover, the evidence does not show that VA facilities were 
not feasibly available.  Significantly, it appears that the 
private treatment furnished to the veteran essentially 
involved diagnostic testing.  There is nothing to suggest 
that the veteran would have been unable to receive 
essentially the same treatment at the VA facility. 

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Entitlement to payment or reimbursement of the cost of 
private medical services rendered to the veteran at an 
emergency room on November 18, 1999 is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

